 Case 2:12-cv-07677-CJC-PJW Document 73 Filed 05/13/19 Page 1 of 1 Page ID #:2214

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL


 Case No.          CV 12-7677-CJC(PJWx)                                          Date      May 13, 2019
 Title     Douglas Troester v. Starbucks Corporation, et al.

 Present: The Honorable           Patrick J. Walsh, U.S. Magistrate Judge
            Isabel Martinez                            Court Smart 5/13/19
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Chaim Shaun Setareh                                    Gregory W. Knopp
                       David G. Spivak                                      Jonathan P. Slowik
                     Stanley D. Saltzman
 Proceedings:                 Settlement Conference

      The case is called and appearances are made. The parties and their lawyers met with
Magistrate Judge Walsh. The parties are unable to reach a settlement of the case.




                                                                                           2      : 30
                                                               Initials of Preparer   im




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
